DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims filed 8/10/20. Claims 1-37 have been canceled and new claims 38-57 have been added. Claims 38 and 50 are the independent claims.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6. Claims 38-48 and 50-55, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatowicz (US 2005/0286606) in view of Katzir et al. (US 20020166983; hereafter Katzir).

Regarding claims 38 and 50, Ignatowicz discloses a method/packaging system for determining sealing integrity of a heat-sealed container [Fig 4], the method comprising: 
imaging at least a part of a sealing region of the container [102 in Fig 4] using at least one imaging camera [thermal imager 22 in Fig 2, par 0014] operative at a wavelength in the range of 0.76 μm-14 μm [par 0013]; wherein the imaging is performed before, during and/or after sealing of the container [par 0012]; wherein the imaging is performed during movement and/or transport of the container at a predetermined speed [par 0031]; determining, based on at least one frame obtained from the imaging, a sealing efficiency of the container and/or contamination of the sealing region by the filling material [step 110 in Fig 4].
Ignatowicz fails to disclose the imaging is performed while moving the field of view of the camera in a same direction as the container, wherein the moving of the field of view is configured to reduce the velocity of the container relative to the imaging camera sufficiently to reduce smearing of images obtained from the imaging.


One of ordinary skill would recognize that moving the field of view reduces smearing of images obtained from the imaging [Katzir: par 0005]

Regarding claims 39, 40, 51, Ignatowicz in view of Katzir disclose the method according to claims 38, 50 and Katzir further teaches wherein moving the field of view of the camera comprises moving the imaging camera at a second predetermined speed, thereby reducing smearing of the thermal images obtained from the imaging [par 0046].
The motivation to combine is the same as claim 38.

Regarding claims 41, 52, Ignatowicz in view of Katzir disclose the method according to claim 38, 50. Katzir teaches wherein moving the field of view comprises moving and/or rotating an optical element, thereby shifting the field of view of the imaging camera in the same direction as the container 

Regarding claim 42, Ignatowicz in view of Katzir disclose the method according to claim 41. Katzir teaches the imaging camera is static [par 0057].Motivation to combine is the same as claim 38.



Regarding claim 44, 54, Ignatowicz in view of Katzir disclose the method according to claim 38,50, and Ignatowicz further discloses wherein the imaging is performed at an Infra-Red (IR) wavelength in the range of 8 μm-14 μm (LWIR) [par 0013].

Regarding claims 45 and 46, 55, 57, Ignatowicz in view of Katzir disclose the method according to claim 38, 50. Ignatowicz discloses detecting sealing defects with a thermal imager [abstract] and discloses cooling cycles for heat dissipation [par 0004].
Ignatowicz also discloses controlling the container's movement/transport [par 004].

Regarding claims 47, Ignatowicz in view of Katzir disclose the method according to claim 38. Ignatowicz discloses a plastic container such as a pouch, bag [par 0003].
Regarding claims 47, Ignatowicz in view of Katzir disclose the method according to claim 38.  Ignatowicz discloses heating at least part of the container prior to the imaging thereof; thereby increasing an image contrast between the sealing region and the filling material, wherein the heating of the sealing region is performed prior to, during, or after the filling of the container with filling material [par 0031].

7. Claims 49 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatowicz in view of Katzir and further in view of Featherstone (US 2016023837, hereafter Featherstone).

Regarding claims 49 and 56, Ignatowicz in view of Katzir disclose the limitations of claims 38 and 50 but fail to explicitly disclose imaging at least the sealing region of the container at a wavelength in the range of 0.4 μm-0.76 μm (visual spectrum).
Featherstone teaches using an optical camera probe to image or inspect an object where the probe is moved [abstract, par 0006, 0012].
One of ordinary skill would recognize that using Featherstone’s teachings in Ignatowicz in view of Katzir would allow for an optical inspection in addition to the thermal imaging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884